DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, and 67-68, drawn to a liposomal formulation.
Group II, claim(s) 73, 78-79, 83, 86, and 89, drawn to a method of treating or preventing a disease.
Group III, claim(s) 75-76, drawn to a method of killing a hyperproliferative cell.
Group IV, claim(s) 85, drawn to a maintenance therapy.
Group V, claim(s) 90, drawn to a method of delivering a specific compound to a tumor.
Group VI, claim(s) 91-92, drawn to a method of preparing a specific formulation.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international 
The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a liposomal composition comprising gamma polyglutamated pemetrexed. The liposomal composition of claim 1 appears to lack an inventive step in view of the combination of Niyikiza et al. (WO 2016/025882 A2) in view of Shih et al. (Cancer Research, Vol. 57, 1997, pages 1116-1123). Niyikiza et al. (hereafter referred to as Niyikiza) is drawn to a liposome encapsulated drug, as of Niyikiza, title and abstract. The encapsulated drug may be pemetrexed, as of Niyikiza, at least page 5, line 3 and page 34, Example 1.
Niyikiza does not teach γ-polyglutamated pemetrexed.
Shih et al. (Cancer Research, Vol. 57, 1997, pages 1116-1123) (hereafter referred to as Shih) is drawn to the anticancer drug known as LY231514 (which is understood to be an alternate name of pemetrexed), as of Shih, page 1116, title and abstract. See the following text reproduced below from Shih, page 1116, left column, abstract.

    PNG
    media_image1.png
    179
    744
    media_image1.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the gamma polyglutamates of pemetrexed, as of Shih, in place of the pemetrexed of Niyikiza, to have been used in the liposome of Niyikiza. This is because the polyglutamates of pemetrexed taught by Shih appear to have similar activity against the same thymididylate synthase enzyme as pemetrexed itself. As such, the skilled artisan would have been motivated to have substituted the gamma polyglutamates of pemetrexed in place of pemetrexed in order to have predictably achieved an anticancer therapeutic effect with a reasonable expectation of success.
The examiner cites Virca et al. (US 2014/0315920 A1), paragraph 0159, which shows that pemetrexed and LY231514 are the same compound.
As such, Group I does not share a special technical feature with the instant claims of Group II-VI. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-VI is broken.

Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Disease to be Treated or Prevented: Applicant must elect a specific disease to be treated or prevented (e.g. lung cancer, pancreatic cancer, rheumatoid arthritis, coronary artery disease, a specific infectious disease) etc. Upon applicant’s election of species, the result must provide a single disease to be treated or improved. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features because each disease or condition to be treated or improved has distinct pathologies and thus lack a special technical feature. For example, cancer is caused by malignant undesired growth of cells, whereas rheumatoid arthritis is caused by an undesired immune system attack against the joints; wherein these are significantly different pathologies.
Treatment vs. Prevention: Applicant must elect between treatment of disease and prevention of disease. Treatment and prevention do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features because the therapy for treatment and the therapy for prevention differ from each other. For example, a measles vaccine can be used for prevention of measles, but cannot be used for the treatment of measles.

Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information
Rejoinder Information: The examiner has required restriction between product or apparatus claims (Group I) and process claims (Groups II-VI). Where applicant elects claims directed to the product/apparatus (Group I), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612